Exhibit 10.1

 

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

Plan:    Senior Executive Change in Control Severance Plan Plan Accountability:
   Radiant Systems, Inc. Board of Directors    Approved:    Board of Directors
Administrative Accountability:    Human Resources    Date:    May 29, 2008

ARTICLE 1. Plan Purpose and Effective Date

1.1 Purpose. The purpose of the Radiant Systems, Inc. Senior Executive Change in
Control Severance Plan (the “Plan”) is to assure Radiant Systems, Inc. and its
Affiliates (collectively, the “Company”) of the continued dedication, loyalty,
and service of, and the availability of objective advice and counsel from,
senior executives of the Company in the event of a Change in Control. It is
intended that this Plan will constitute an employee welfare benefit plan under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

1.2 Effective Date. This Plan shall be effective as of May 29, 2008, the date of
its adoption by the Board of Directors of the Company (the “Effective Date”).

ARTICLE 2. Eligibility, Participation and Administration

2.1 Eligibility. The Board, in its sole discretion, may from time to time
designate key employees of the Company who are eligible to participate in the
Plan.

2.2. Participation; Execution of Participation Agreement. Each eligible employee
designated by the Board pursuant to Section 2.1 shall become a Participant in
the Plan only upon execution of a Participation Agreement in the form, or
substantially the form, attached hereto as Exhibit A. Each executed
Participation Agreement shall constitute the Participant’s agreement to the
terms and conditions of participation in the Plan.

2.3 Administration.

2.3.1 The Company shall act as the plan administrator and the “named fiduciary”
of the Plan for purposes of ERISA. Prior to a Change in Control, the Board has
sole and absolute discretion and authority to administer the Plan on behalf of
the Company, including the discretionary power and authority to:

(a) adopt such rules as it deems advisable in connection with the administration
of the Plan, and to construe, interpret, apply and enforce the Plan and any such
rules and to remedy ambiguities, errors or omissions in the Plan.

(b) determine eligibility pursuant to Section 2.1, the terms and conditions of
individual Participation Agreements pursuant to Section 2.2, and any other terms
of the Plan applicable to Participants, including, but not limited to, the
Severance Period, amount and method of payment, entitlement to a Gross-up
Payment under Section 4.5 of the Plan and a Participant’s continued entitlement
to benefits under the Plan; the Board’s determinations will be conclusive and
binding on all parties affected by its determinations;

(c) act under the Plan on a case-by-case basis; the Board’s decisions under the
Plan need not be uniform with respect to similarly-situated participants.

 

 

 

  1   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

2.3.2 If any person with administrative authority becomes eligible or makes a
claim for Plan benefits, he or she will have no authority with respect to any
matter specifically affecting his or her individual interest under the Plan and
the Company will designate another person to exercise such authority.

2.3.3 Notwithstanding anything in this Plan to the contrary, after a Change in
Control, neither the Board nor any other person shall have discretionary
authority in the administration of the Plan, and any court or tribunal that
adjudicates any dispute, controversy or claim in connection with benefits under
Article 4 will apply a de novo standard of review to any determinations made by
the Board or the Company. Such de novo standard shall apply notwithstanding the
grant of full discretion hereunder to the Board or any person or
characterization of any decision by the Board or by such person as final,
binding or conclusive on any party.

ARTICLE 3. Definitions

The following terms, as used in this Plan with capitalized first letters, shall
have the meanings provided for in this Article 3:

3.1 “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Board.

3.2 “Base Salary” means a Participant’s annual rate of base salary in effect as
of the date of termination of employment, determined without regard to any
reduction thereof that constitutes Good Reason under this Plan.

3.3. “Board” means the Board of Directors of the Company, or any Committee of
the Board to which the Board delegates its authority to administer the Plan.

3.4. “Cause” means (i) the Participant’s conviction of a felony or misdemeanor
which involves moral turpitude or which has or can reasonably be expected to
have a material adverse effect on the Company, its business, reputation or
interests; (ii) a material breach of a fiduciary duty or responsibility to the
Company; or (iii) gross negligence or gross misconduct which results, or can
reasonably be expected to result, in material damage to the Company, its
business, reputation or interests.

3.5. “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with Code Section 409A and the regulations
issued thereunder:

(i) Change in Ownership. The acquisition by any individual, entity or group
(within the meaning of Code Section 409A, a “Person”), of ownership of stock of
the Company that, together with the stock held by such Person, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company. However, if any Person is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by that same Person is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company.) An increase in the percentage of stock owned by any one
Person as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this paragraph. This paragraph applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction.

 

 

 

  2   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

(ii) Change in Effective Control. (1) The acquisition by any Person during the
12-month period ending on the date of the most recent acquisition by such
Person, of ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company; or (2) the replacement of a majority
of members of the Board during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election, provided that, for
purposes of this paragraph, the term “Company” shall be as defined in Code
Section 409A and the regulations thereunder.

(iii) A change in effective control also may occur in any transaction in which
either of the two Companies involved in the transaction has a “Change in
Ownership” or a “Change in Ownership of a Substantial Portion of the Company’s
Assets” as defined under Code Section 409A and the regulations issued
thereunder. If any one Person is considered to effectively control the Company,
the acquisition of additional effective control of the Company by the same
Person is not considered to cause a change in the effective control of the
Company (or to cause a “Change in Ownership”) of the Company within the meaning
of paragraph (i) above.

(iv) Change in Ownership of a Substantial Portion of Assets. The acquisition by
any Person during the 12-month period ending on the date of the most recent
acquisition by such Person, of assets from the Company that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately prior to such acquisition(s).
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets, in accordance with Code
Section 409A and the regulations thereunder.

3.6 “Code” means the Internal Revenue Code of 1986, as amended.

3.7 “Company” means Radiant Systems, Inc., a Georgia Corporation.

3.8 “Change in Control Date” means the date on which a Change of Control becomes
effective.

3.9 “Effective Date” means the Effective Date of the Plan, as set forth in
Section 1.

3.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

3.11 “Good Reason” means, without the Participant’s consent, (i) a material
diminution in the Participant’s base compensation; (ii) a material diminution in
the Participant’s duties or responsibilities; or (iii) a material change in the
geographic location at which the Participant must perform services that is
greater than fifty (50) miles from the geographic location at which the
Participant previously performed such services. A material diminution in duties
and responsibilities would not be deemed to occur for purposes of clause
(ii) solely because the Participant did not retain the same title or continue to
work in the same business division, or because the Participant has a different
reporting relationship following a Change in Control, except as otherwise
provided in an individual Participation Agreement. Good Reason shall not exist
unless the Participant notifies the Company in writing of the existence of the
applicable condition specified above no later than ninety (90) days after the
initial existence of any such condition, and the Company fails to remedy such
condition within thirty (30) days after receipt of such notice.

 

 

 

  3   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

3.12 “Participant” means an individual designated by the Board of Directors as
eligible to participate in the Plan pursuant to Section 2.1 of the Plan who
executes and returns to the Company a Participation Agreement in accordance with
Section 2.2 of the Plan.

3.13 “Participation Agreement” means the agreement between the Participant and
the Company pursuant to Section 2.2 of the Plan.

3.14 “Plan” means this Radiant Systems, Inc. Senior Executive Change in Control
Severance Plan, as it may be amended from time to time.

3.15 “Projected Bonus” means the product of (i) the Participant’s target annual
bonus for the year in which the termination of his or her employment occurs,
expressed as a dollar amount and determined without regard to any reduction
thereof that would constitute Good Reason, and (ii) the average for the
Company’s prior two fiscal years (or such lesser period in which the Participant
has been employed by the Company) of the ratios (calculated separately for each
year) of the Participant’s actual bonus paid for each such year and the
Participant’s target bonus for such year.

3.16 “Severance Period” means the applicable period for which severance benefits
will be measured, paid, or provided to a Participant, as set forth in each
Participant’s Participation Agreement.

ARTICLE 4. Severance Benefits

4.1 Entitlement to Severance Benefits. In the event the Company terminates the
Participant’s employment without Cause, or the Participant terminates employment
with Good Reason, on or within twelve (12) months after the Change in Control
Date, the Company shall make payments and provide benefits to the Participant as
specified under Sections 4.2 through 4.5, subject to the Participant’s
satisfaction of the requirements of Section 5.1 of the Plan.

4.2. Lump Sum Cash Payment. The Company shall pay to the Participant a lump sum
cash payment equal to the sum of (i) the Participant’s Base Salary for the
applicable Severance Period, and (ii) the Participant’s Projected Bonus. The
lump sum cash payment shall be made no later than 3 business days following the
expiration of any period during which a Participant may revoke the waiver and
release of claims executed pursuant to Section 5.1 of the Plan.

4.3. Welfare Benefit Continuation. The Company shall continue the Participant’s
(and, where applicable, the Participant’s eligible dependents’) participation in
group medical, dental, and life insurance plans on substantially the same basis
as if the Participant were an employee of the Company until the end of the
Severance Period, subject to a maximum continuation period of eighteen
(18) months. In the event that the Company is unable for any reason to provide
for the Participant’s (and, where applicable, the Participant’s eligible
dependents’) continued participation in one or more such plans during the
Severance Period, the Company shall pay for or provide at its expense equivalent
benefit coverage for the remainder of the applicable coverage period.

4.4 Accelerated Vesting of Equity Awards. All equity awards granted to a
Participant under any plan, program or arrangement maintained by the Company
which have not previously vested shall become fully vested and/or exercisable.

4.5 Code Section 280G Excise Tax. Section 4.5.1 shall apply only to those
Participants whose Participation Agreements specify that they are entitled to
receive a “Gross-Up Payment” pursuant to Section 4.5.1 of the Plan, and
Section 4.5.2 shall apply to all other Participants.

 

 

 

  4   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

4.5.1 Gross-Up Payments.

4.5.1.1 Gross-Up Payment Amount. In the event it shall be determined that any
payment or distribution by the Company to or for the benefit of a Participant
subject to this Section 4.5.1 (whether paid, payable, distributed or
distributable pursuant to the terms of this Plan, the Company’s stock incentive
plans, or otherwise) (a “Payment”), would be subject to the excise tax imposed
by Code Section 4999 (or any successor provision) or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to in this Section 4.5.1 as
the “Excise Tax”), then such Participant shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by such Participant of all taxes (including any interest or penalties imposed
with respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, such Participant retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment.

4.5.1.2 Determinations. Subject to the provisions of Section 4.5.1.3 below, all
determinations required to be made under this Section 4.5.1, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by an accounting firm of national standing reasonably selected by the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Participant within 15 business days of
the receipt of written notice from the Participant that there has been a
Payment, or such earlier time as is requested by the Company. Any Gross-Up
Payment, as determined pursuant to this Section 4.5.1.2, shall be paid by the
Company to the Participant within five (5) business days of the receipt of the
Accounting Firm’s determination. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. Any determination by the Accounting Firm
shall be binding upon the Company and the Participant. As a result of the
possible uncertainty in the application of Section 4999 of the Code at the time
of the initial determination by the Accounting Firm hereunder, it is possible
that a Gross-Up Payment will not have been made by the Company that should have
been made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4.5.1.3 and the Participant is thereafter required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall promptly be paid
by the Company to or for the benefit of the Participant. In the event a Gross-Up
Payment is made to a Participant that should not have been made (“Overpayment”),
the Participant agrees to promptly return such Overpayment to the Company.

4.5.1.3 IRS Claims. The Participant shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
Company to make the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten business days after the Participant
receives written notification of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Participant gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant shall:

 

  (a) Give the Company any information reasonably requested by the Company
relating to such claim;

 

 

 

  5   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

  (b) Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

  (c) Cooperate with the Company in good faith in order to contest such claim
effectively; and

 

  (d) Permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4.5.1.3, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that if the Company directs the Participant
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to the Participant on an interest-free basis and shall indemnify
and hold the Participant harmless on an after-tax basis from any Excise Tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Participant with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Participant shall be entitled in the Participant’s sole
discretion to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

4.5.1.4 Refunds. If, after receipt by the Participant of an amount advanced by
the Company pursuant to this Section 4.5.1, the Participant becomes entitled to
receive any refund with respect to such claim, the Participant shall (subject to
the Company’s complying with the requirements of Section 4.5.1.3) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to Section 4.5.1.3, a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

 

 

  6   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

4.5.2 280G Net Reduction.

4.5.2.1 Excise Tax on Parachute Payments. The Participant shall bear the expense
of, and be solely responsible for, all federal, state local or foreign taxes due
with respect to any payment received hereunder, including, without limitation,
any excise tax imposed by Code Section 4999; provided, however, that any payment
or benefit received or to be received by the Participant in connection with a
Change in Control (whether payable pursuant to the Plan, the Company’s stock
incentive plans or otherwise) (collectively, the “Total Payments”) shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Code Section 4999 but only if, by reason of such
reduction, the net after-tax benefit received by the Participant shall exceed
the net after-tax benefit that would be received by the Participant if no such
reduction was made.

4.5.2.2 For purposes of this Section 4.5.2, “net after-tax benefit” shall mean
(i) the total of all payments and the value of all benefits which the
Participant receives or is then entitled to receive from the Company that would
constitute “excess parachute payments” within the meaning of Section 280G of the
Code, less (ii) the amount of all federal, state and local income and employment
taxes payable by the Participant with respect to the foregoing calculated at the
maximum marginal income tax rate for each year in which such payments shall be
made to the Participant (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first such payment), less (iii) the
amount of excise tax imposed with respect to the payments and benefits described
in (i) above under Code Section 4999.

4.5.2.3 The foregoing determination shall be made by the Accounting Firm (as
defined in Section 4.5.1.2 above). The Accounting Firm shall submit its
determination and detailed supporting calculations to both the Participant and
the Company within fifteen (15) days after receipt of a notice from either the
Company or the Participant that the Participant may receive excess parachute
payments which may be subject to the excise tax imposed by Section 4999 of the
Code. If the Accounting Firm determines that a reduction is required by this
Section 4.5.2, the Participant may determine which of the Total Payments shall
be reduced to the extent necessary so that no portion of the Total Payments
shall be subject to the excise tax imposed by Section 4999 of the Code, and the
Company shall pay such reduced amount to the Participant; provided that, if the
Participant does not make such determination within ten (10) business days after
the receipt of the calculations made by the Accounting Firm, the Company shall
elect which and how much of the Total Payments shall be eliminated or reduced
consistent with the requirements of this Section 4.5.2 and shall notify the
Participant promptly of such election. The Participant and the Company shall
each provide the Accounting Firm access to and copies of any books, records, and
documents in the possession of the Participant or the Company, as the case may
be, reasonably requested by the Accounting Firm, and otherwise cooperate with
the Accounting Firm in connection with the preparation and issuance of the
determinations and calculations contemplated by this Section 4.5.2. The fees and
expenses of the Accounting Firm for its services in connection with the
determinations and calculations contemplated by this Section 4.5.2 shall be
borne by the Company.

ARTICLE 5. Terms and Conditions of Participation

5.1 Waiver and Release of Claims. As a condition to receiving severance benefits
under Article 4 of the Plan, each Participant shall be required to sign and
deliver to the Company, and may not revoke or violate the terms of, a release or
waiver of claims reasonably required by the Company and consistent with its past
practices. In no case will payments be made or begin before the end of any
rescission period required by applicable law or regulation in connection with
any release or waiver that the Participant is asked to sign.

 

 

 

  7   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

5.2 At-Will Employment. Each Participant is and shall continue to be employed by
the Company on an “at will” basis. A Participant shall have no further rights
under this Plan if he or she terminates employment with the Company for any
reason prior to a Change in Control Date, or if he or she terminates voluntarily
without Good Reason or is terminated with Cause following a Change in Control.

5.3 Non-Duplication. Payments to a Participant under this Plan shall be in lieu
of any severance or similar payments that otherwise might be payable under any
plan, program, policy or agreement sponsored by the Company that provides
severance benefits to employees upon termination of employment.

5.4 Arbitration. The Company and the Participant agree to attempt to resolve any
dispute between them quickly and fairly. Any dispute related to the Plan which
remains unresolved shall be resolved exclusively by final and binding
arbitration conducted within 50 miles of Alpharetta, Georgia, pursuant to the
then-current rules of the American Arbitration Association with respect to
employment disputes.

ARTICLE 6. Benefit Claims

6.1 Benefit Claims. A Participant who has not been awarded benefits under the
terms of the Plan may file a written claim for benefits with the Company.

6.1.1 Such claim shall be decided within 90 days by the Board unless special
circumstances require an extension of up to 90 additional days. If the Board
determines that an extension is necessary, it shall provide the claimant with
written notice of the need for an extension prior to the termination of the
initial 90-day period, indicating the special circumstances requiring an
extension and the date by which the Board expects to render its decision.
Written notice of the Board’s decision on the claim shall be furnished promptly
to the claimant. If the claim is denied in whole or in part, such written notice
shall (i) set forth, in a manner calculated to be understood by the claimant,
the specific reason or reasons for the adverse determination; (ii) reference the
specific plan provisions on which the determination is based; (iii) describe any
additional material or information necessary for the claimant to perfect the
claim and explain why such material or information is necessary; and
(iv) describe the plan’s review procedures and the time limits applicable to
such procedures, including a claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review;

6.1.2 Within 60 days following receipt of an adverse benefit determination, a
claimant may file a request for review of the initial claim in writing with the
Board. A claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records or other information in the
Board’s possession relevant to the claimant’s claim for benefits. The claimant
may also submit comments, documents, records and other information relating to
the claim, which shall be taken into account by the Board in reviewing its
denial of the Participant’s claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

6.1.3 Notice of the Board’s decision on review shall be furnished to the
claimant within 60 days following the receipt of the request for review, unless
special circumstances require an extension of up to 60 additional days, in which
case written notice of the extension shall be furnished to the claimant prior to
the end of the initial 60-day period, indicating the special circumstances
requiring an extension and the date by which the Board

 

 

 

  8   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

expects to render its decision on review. If the Board makes an adverse benefit
determination upon review, the adverse benefit determination will set forth, in
a manner calculated to be understood by the claimant, (i) the specific reason or
reasons for the adverse determination; (ii) reference to the specific plan
provisions on which the determination was based; (iii) a statement of the
claimant’s entitlement to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits; and (iv) a description of the claimant’s
right to bring a civil action under Section 502(a) of ERISA.

ARTICLE 7. General

7.1 Amendment and Termination of the Plan. The Board may amend or terminate this
Plan in any respect and at any time; provided, however, that this Plan may not
be amended or terminated after the Change in Control Date. Notwithstanding
anything herein to the contrary, the Plan may be amended by the Board at any
time, including retroactively if required, in order to conform the Plan to the
provisions of Section 409A of the Code and the Treasury Regulations or other
authoritative guidance issued thereunder and to conform the Plan to the
requirements of any other applicable law.

7.2 Integration with Other Benefit Programs. Benefits payable under this Plan,
whether paid in a lump sum or in periodic payments, will not increase or
decrease the benefits otherwise available to a Participant under any
Company-sponsored retirement plan, welfare plan or any other employee benefit
plan or program, unless otherwise expressly provided for in any particular plan
or program.

7.3 Funding. Benefits payable under this Plan will be paid only from the general
assets of the Company or a successor. The Plan does not create any right to or
interest in any specific assets of the Company.

7.4 Indemnification. If arbitration or litigation shall be brought to enforce or
interpret any provision of this Plan which relates to the Company’s obligation
to make payments hereunder, then the Company, to the extent permitted by
applicable law, shall indemnify the Participant for his or her reasonable
attorneys’ fees and expenses incurred in such proceedings.

7.5 No Mitigation. The Participant shall not be obligated to seek other
employment in mitigation of the amounts payable under any provision of this
Plan, and the obtaining of such other employment shall not effect any reduction
of the Company’s obligations to pay the Lump Sum Cash Payment.

7.6 Withholding. The Company may withhold from any payments made under this Plan
all federal, state, local or other taxes required pursuant to any law or
governmental regulation or ruling.

7.7 Successors. All rights under this Plan are personal to the Participant and
without the prior written consent of the Company shall not be assignable by the
Participant other than by will or the laws of descent and distribution. This
Plan shall inure to the benefit of and be enforceable by the Participant’s legal
representative. This Plan shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform the obligations set forth in this Plan in the
same manner and to the same extent as the Company would be required to do so.

 

 

 

  9   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

7.8 Controlling Law; Jurisdiction. This Plan shall in all respects be governed
by, and construed in accordance with, the laws of the State of Georgia (without
regard to principles of conflicts of laws).

7.9 Severability. Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

7.10 Notices. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States certified mail, return receipt requested, or by
overnight courier, postage prepaid, to the Company at its corporate headquarters
address, to the attention of the Secretary of the Company, or to the Participant
at the home address most recently communicated by the Participant to the Company
in writing.

7.11 409A Compliance.

7.11.1 This Plan is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder.

7.11.2 The Company and the Participant agree that they will execute any and all
amendments to this Plan as they mutually agree in good faith may be necessary to
ensure compliance with the provisions of Section 409A of the Code.

7.11.3 The preceding provisions, however, shall not be construed as a guarantee
by the Company of any particular tax effect to a Participant under this Plan.
The Company shall not be liable to a Participant for any payment made under this
Plan, at the direction or with the consent of Participant, which is determined
to result in an additional tax, penalty, or interest under Section 409A of the
Code, nor for reporting in good faith any payment made under this Plan as an
amount includible in gross income under Section 409A of the Code.

7.11.4 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Plan shall be treated as a right to a series of
separate payments.

7.11.5 With respect to any reimbursement of expenses or any provision of in-kind
benefits to a Participant specified under this Plan, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

7.11.6 For purposes of Section 409A of the Code, the date as of which the
Company and the Participant reasonably anticipate that no further services would
be performed by the Participant shall be construed as the date that the
Participant first incurs a “separation from service” as defined under
Section 409A of the Code.

7.11.7 If a payment obligation under this Plan arises on account of a
Participant’s termination of employment while a “specified employee” (as defined
under Section 409A of

 

 

 

  10   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

the Code and the regulations thereunder and determined in good faith by the
Board), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall be made
within 15 days after the end of the six-month period beginning on the date of
such termination of employment or, if earlier, within 15 days after appointment
of the personal representative or executor of Participant’s estate following his
death.

 

 

 

  11   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

EXHIBIT A

RADIANT SYSTEMS, INC.

SENIOR EXECUTIVE CHANGE IN CONTROL

SEVERANCE PLAN PARTICIPATION AGREEMENT

This Participation Agreement (“Participation Agreement”) is hereby made between
                    , (“you” or the “Participant”) and Radiant Systems, Inc.
(the “Company”), as of the date set forth below.

The Company has adopted the Radiant Systems, Inc. Senior Executive Change in
Control Severance Plan (the “Plan”), a copy of which is attached. Pursuant to
Section 2.1 of the Plan, the Board has determined that you are eligible to
participate in the Plan. Pursuant to Section 2.2 of the Plan, you will become a
participant in the Plan only upon executing this Participation Agreement, which
will serve as your Participation Agreement under the Plan.

This Participation Agreement sets forth certain information regarding the
severance benefits to be provided to you in accordance with Article 4 of the
Plan. As used in this Participation Agreement, each capitalized term, if not
defined herein, has the meaning ascribed to it under the Plan.

For purposes of Section 3.16 of the Plan, your Severance Period is [SPECIFY
SEVERANCE PERIOD NOT TO EXCEED 2 YEARS.]

Pursuant to Section 4.5 of the Plan, with respect to any payments that may be
subject to Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and the imposition of an excise tax under Section 4999 of the Code,
[YOU WILL BE ELIGIBLE TO RECEIVE A GROSS-UP PAYMENT IN ACCORDANCE WITH SECTION
4.5.1 OF THE PLAN.] OR [YOU WILL BE SUBJECT TO THE 280G NET REDUCTION PROVISION
OF SECTION 4.5.2 OF THE PLAN.]

You hereby acknowledge and agree that the foregoing payments and benefits will
only be provided to you if you sign and do not revoke or violate the terms of a
waiver and release of claims, pursuant to Section 5.1 of the Plan.

Please review the entire Plan carefully, including, but not limited to, the
“Terms and Conditions of Participation” set forth in Article 5 of the Plan.

In order to become a Participant in the Plan you must acknowledge and agree to
all of the terms and conditions of the Plan by executing the Participation
Agreement and returning it to                     .

 

 

 

  12   



--------------------------------------------------------------------------------

LOGO [g36331logo01.jpg]    Plan Document

 

 

 

IN WITNESS WHEREOF, the Participant and the Company hereby execute this
Participation Agreement effective as of the date written below.

 

RADIANT SYSTEMS, INC. By:  

 

  [NAME/TITLE]

I have read the foregoing Participation Agreement and the Plan, understand their
terms and conditions, and hereby agree to be bound thereby:

 

PARTICIPANT

By:  

 

  [NAME Date:  

 

 

 

 

  13   